Citation Nr: 0906248	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from January 1998 until 
February 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board previously considered this appeal in November 2008 
and September 2008.  In September 2008, the Board reopened 
the claim for benefits and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as an adjustment 
disorder with depressed mood and anxiety was incurred in or 
aggravated by active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an 
acquired psychiatric disorder, diagnosed as an adjustment 
disorder with depressed mood and anxiety have been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in December 2003, December 2007 and 
September 2008 that fully addressed all notice elements.  

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA outpatient treatment records 

In addition, the Board remanded the claim in September 2008 
for another VA examination to clarify the Veteran's current 
diagnoses and determine whether or not any current 
psychiatric disorder was related to service.  The Veteran 
failed to report to this examination.  It has been held in 
this regard that "[t]he duty to assist is not always a one-
way street. If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the punitive 
evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include adjustment disorder with 
depressed mood and anxiety, major depressive disorder and 
bipolar disorder.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence supports the claim and the 
appeal will be granted.

As an initial matter, the Board notes that the Veteran was 
scheduled for a VA examination to give the Veteran every 
consideration in connection with her claim. The record 
reflects, however, that the Veteran did not report for the 
examination scheduled in October 2008.  Under the laws and 
regulations, the Veteran has a responsibility of attending a 
VA examination to help establish entitlement to a claim. 
38 C.F.R. §§ 3.326, 3.327.  Failure to report to an 
examination without good cause has consequences including 
deciding the claim based upon the evidence in record and in 
some cases denying the claim. 38 C.F.R. § 3.655.  Good cause 
includes, but is not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655(a).

Because the Veteran did not report to the examination and has 
not demonstrated good cause for her failure to report to the 
examination, the Board must decide the claim on the evidence 
of record. 38 C.F.R. §§ 3.326, 3.655.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior will be accepted as showing 
preservice origin. 38 C.F.R. § 3.303(c).  Chronic 
psychoneurosis of long duration and other psychiatric 
symptomatology shown to exist prior to service with the same 
manifestations during service will also be accepted as 
showing preservice origin. Furthermore, personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation providing for compensation benefits. 
38 C.F.R. § 3.303(c).

As an initial matter, medical evidence of record raised a 
question of whether the Veteran had a pre-existing 
psychiatric condition.  A veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  According to 38 C.F.R. § 3.304(b), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, service treatment records include mental health 
records that note the Veteran had depressive symptoms since 
age 13 and diagnosed PTSD, existing prior to service.  For 
example, a September 2001 psychological screening form noted 
the Veteran reported her symptoms had been present since 
childhood.  Most significantly, a September 2001 Medical 
Evaluation Board noted the Veteran had a history of depressed 
mood since the age of 13 and later indicated that she was 
involved in counseling after the divorce of her parents.  
This report also noted the Veteran enlisted in the Air Force 
to avoid testifying about a school shooting.  The Medical 
Evaluation Board concluded with diagnoses of major depressive 
disorder, recurrent, mild; alcohol abuse in early full 
remission; eating disorder, in full remission; post traumatic 
stress disorder (PTSD), existing prior to service; and 
personality disorder.  

Additionally, the January 2002 VA examination performed prior 
to the Veteran's separation from service, noted the Veteran 
underwent counseling at age 13 in connection with her parents 
divorce.  The examiner indicated that the symptoms the 
Veteran reported met the criteria for adjustment disorder 
with depressed mood and anxiety.  The examination also noted 
the veteran attended a high school where there was a school 
shooting.  The Veteran denied symptoms until she was treated 
in service and even then the symptoms did not meet the 
necessary criteria for PTSD.

As noted above, personality disorders are accepted as showing 
preservice origin.  38 C.F.R. § 3.303(c).  However, the law 
provides that personality disorders are not diseases within 
the meaning of applicable legislation providing for payment 
of VA disability compensation benefits. See 38 C.F.R. § 
3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Therefore, to the extent the Veteran had a pre-existing 
personality disorder, regardless of whether it was aggravated 
during service, it is a congenital or developmental 
disability and service connection for the personality 
disorder is not warranted. See 38 C.F.R. §§ 3.303, 4.9, 
4.127.

Concerning the other disorders which have been noted to have 
existed prior to service, specifically the depression and the 
PTSD, the Board notes that the Veteran denied any prior 
treatment for a mental condition on the May 1998 prescreening 
form.  Similarly, the Veteran denied a history of depression 
or excessive worry or nervous trouble of any sort on the June 
1998 report of medical history.  Furthermore, the June 1998 
enlistment examination described the psychiatric system as 
normal and described no prior defect or injuries other than 
mild genu valgus and vision deficit.  As no disability was 
noted on the examination, the Veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the May 1998 pre-induction examination which 
reflects a diagnosis of a psychiatric condition.  Thus, the 
only medical records which refer to any psychiatric symptoms 
prior to service were based entirely upon the Veteran's 
history.  Significantly, the Veteran has consistently 
reported that she went to a psychologist in connection with 
her parents divorce but did not seek further counseling and 
never was diagnosed with a psychiatric disability prior to 
service.  Additionally, to the extent to which records note a 
diagnosis of PTSD related to the school shooting, this is 
based entirely on the Veteran's reported history.  There are 
no prior records reflecting treatment for PTSD in conjunction 
with the shooting and, in fact, the records diagnosing the 
condition report the Veteran did not treat for any symptoms 
until she sought treatment during service.  The Court has 
held that the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Similarly, the law has provided that history provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition. 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In sum, there is no competent medical evidence of record to 
elucidate the nature of the injury; any residuals; the course 
of treatment, or any other factors that may enable the Board 
to gauge any relevant information as to its preexistence.  As 
such, the Veteran's history alone, without any corroborating 
medical evidence, is insufficient to rebut the presumption of 
soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

VA outpatient treatment records reflect the Veteran has 
current diagnoses of anxiety disorder, possible bipolar 
disorder, depressive disorder, social phobia, PTSD, panic 
disorder, borderline personality disorder and a mood 
disorder.  

As indicated above, to the extent the Veteran is diagnosed 
with a personality disorder, it is considered to be a 
congenital or developmental disability and service connection 
for the personality disorder is not warranted. See 38 C.F.R. 
§§ 3.303, 4.9, 4.127.

Concerning the other psychiatric disabilities, the record 
clearly reflects evidence of a current disability and the 
remaining question is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.  

Service treatment records indicate the Veteran first began 
therapy with a social worker around December 1998 and was 
diagnosed with adjustment disorder with depressed mood at 
that time.  Similarly, a health enrollment assessment review 
dated in May 1999 reflected the Veteran reported depression 
and anxiety symptoms and noted she saw a mental health 
professional.  The Veteran was diagnosed with depression in 
November 1999.  Furthermore, service treatment records 
reflect the Veteran was hospitalized in September 2001 for 
being suicidal.  This hospitalization concluded with 
additional diagnoses of adjustment disorder, mixed anxiety, 
depression and alcohol dependence along with personality 
disorder and rule out bipolar disorder.  A Medical Board 
conducted in October 2001 also diagnosed major depressive 
disorder, alcohol abuse in remission, eating disorder in 
remission, PTSD, existing prior to service, and personality 
disorder.  The Veteran's report of medical history completed 
in January 2002, prior to her separation from service, noted 
she had been hospitalized for depression and treated for 
mental health.  

The Veteran was examined by VA one month prior to her 
discharge from service.  The examiner noted that the Veteran 
had been diagnosed with various disorders during service, to 
include identity problems, dependent personality traits, 
major depressive disorder with post traumatic stress disorder 
(PTSD), that existed prior to service, and alcohol abuse.  
Her complaints had begun in 1998, and in April 2001 she 
started to have job and relationship difficulties, as well as 
financial stresses.  As a result, she was treated for a 
depressed mood.  She asserted that she had been depressed 
since that time.  She specifically denied any psychiatric 
treatment prior to service, although she did have some 
counseling at the age of 13 at the time of her parent's 
divorce.  She also appeared to have some PTSD symptomatology 
related to an incident that had occurred at her high school 
prior to her enlistment.  She admitted to being a binge 
drinker and that she felt alone and stressed when not in a 
relationship.  She was often anxious and preferred to have a 
roommate.  She also stated that when under stress she would 
cut herself.  The mental status examination noted that the 
Veteran had appropriate eye contact, and was cooperative with 
no unusual mannerisms, save for some foot tapping suggestive 
of mild anxiety.  Her mood was euthymic and her affect was 
full.  The examiner commented that her affect was not 
adversely affected by her descriptions of past losses and 
depression.  Her speech was normal, with no flights of ideas 
or looseness of associations, but with some 
circumstantiality.  The diagnosis was adjustment disorder 
with depressed mood and anxiety.  The examiner then stated:  

In summary, the veteran is a 21-year-old woman who 
is about to leave military service.  She has had a 
variety of diagnoses used while she was on active 
duty.  The symptoms she describes and the interview 
with her today and review of the records available 
to me......are most consistent with the diagnosis of 
adjustment disorder with depressed mood and 
anxiety.  In my opinion, that is the most 
appropriate diagnosis.  The other diagnoses that 
have been used, including major depression and 
posttraumatic stress disorder and occupational 
stress and identity problems and possible eating 
disorder are part of the adjustment disorder.....

A January 2004 VA outpatient treatment record noted that the 
Veteran related all of her symptoms began when she was in the 
military.  Accordingly, the Board considered whether service 
connection was warranted under a theory of continuity of 
symptomatolgoy.  Under section 3.303(b), an alternative 
method of establishing the second and/or third Caluza element 
is through a demonstration of continuity of symptomatology. 
See Savage v. Gober, 10 Vet. App. 488 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology. Savage, 10 Vet. App. at 495-
96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

In the present case, there is no question that the Veteran 
has both a condition noted during service and significant 
post-service continuity of the similar symptomatology.  The 
VA examination conducted in January 2002, after a thorough 
interview and following an extensive review of the service 
treatment records, diagnosed the Veteran with an adjustment 
disorder with depressed mood and anxiety, which was felt to 
encompass the various symptoms noted in service.  This 
adjustment disorder first manifested in service and persists 
to the present, as is clear from the Veteran's recent VA 
treatment records.  As a consequence, service connection for 
this disorder is warranted.

In conclusion, after a review of all the evidence of record, 
and after resolving all reasonable doubt in the Veteran's 
favor, it is found that that evidence supports the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as an adjustment disorder, with depressed 
mood and anxiety.



ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as an adjustment disorder with depressed mood and 
anxiety is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


